Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 17/298270.  Claims 1-5, 7-12, and 14-19 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the claims features of “generating a set of weight values for each rating entity that is also a rated employee”, “weighting [a] plurality of outgoing ratings with the set of weight values”, and generating “a corresponding adjusted aggregate rating for each rated employee” in order to provide a navigable interface comprising a generated report based on adjusted outgoing ratings recite a technological process that cannot be practically performed in the human mind based on at least privacy concerns and biases that preclude the human mind from practically obtaining and generating the aggregated ratings recited in the instant claims. Examiner disagrees. Each of the generating, weighting and generating steps referenced above can be performed by a human with pen and paper or in the human mind. Generating a report can be performed by a human with pen and paper. Generating a navigable interface comprising the report amounts to using a computer as a tool to implement the abstract idea. There is no improvement to the computer or technology which would be indicative of an integration into a practical application. Further, the benefits to which Applicant points may offer an improved methodology, but that improvement lies within the abstract idea.

On page 12, Applicant argues the claims do not recite certain methods of organizing human activity and asserts the claims present “a technological process that does not fall within any of the enumerated forms of managing personal relationships or interactions between people. Examiner disagrees since the steps set forth rules or instructions on how to generate employee ratings.
 
Applicant’s arguments filed with respect to rejections under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims under 35 USC 102 have been withdrawn.

A new Double Patenting rejection has been introduced in response to the most recently filed claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12 and 14-19 of copending Application No. 16/748,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same steps to determine employee sentiment ratings.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claim(s) 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 7-12, 14-19 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

11.	As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to steps which set forth a process that under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components. Further, the process is a mental process, since it can be performed by a human with pen and paper or in the human mind, but for the recitation of generic computer components.
Specifically, each of the independent claim are directed to: receiving ratings data, comprising a plurality of outgoing ratings associated with one or more rated employees, wherein: the plurality of outgoing ratings are responsive to a survey and are received from one or more rating entities; and at least a portion of the one or more rating entities are included in the one or more rated employees; generating a respective aggregate rating for each employee of the one or more rated employees by aggregating the plurality of outgoing ratings, wherein the respective aggregate rating for each employee comprises at least an average outgoing rating associated with the employee; generating, based on the respective aggregate ratings, a set of weight values for each rating entity that is also a rated employee, wherein the set of weight values is based on the respective aggregate ratings such that rating entities with an above-average aggregate rating are assigned higher weight values than rating entities with a below-average aggregating rating; generating a set of adjusted outgoing ratings by weighting the plurality of outgoing ratings with the set of weight values, such that each outgoing rating associated with a given rating entity is weighted by the set of weight values generated for the given rating entity; aggregating the set of adjusted outgoing ratings, the aggregating based on identifying the rated employee associated with each adjusted outgoing rating of the set of adjusted outgoing ratings, to generate a corresponding adjusted aggregate rating for each rated employee of the one or more rated employees; generating a report based on the generated adjusted aggregate ratings. But for the generation of a navigable interface in claim 1, the system comprising one or more processors and a memory comprising instructions for the one or more processors to implement the abstract idea and generate a navigable interface in claim 8 and the non-transitory computer readable medium storing instructions that, when executed by one or processors, cause the one or more processors of claim 15 to implement the abstract idea including generate the navigable interface, the above listed claim limitations are considered mental processes and certain methods of organizing human activity.

12.	Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a navigable interface which amounts to using a computer as a tool to perform an abstract idea.  Independent claim 8 includes one or more processors and memory with instruction which amounts to instructions to implement an abstract idea on a computer.  Similarly, independent claim 15 is directed to non-transitory computer readable medium storing instructions to cause a processor to perform the method which also amounts to instructions to implement an abstract idea on a computer.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

13.	None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional computing, comparing, and selecting steps. Claim 4 recites additional determining and calculating steps. Claims 5-7 recite additional ordering and determining steps.  Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
14.	Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scarborough et al, US 2012/0078804
Zaidi, US 2009/0292590 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683